Citation Nr: 0119667	
Decision Date: 07/30/01    Archive Date: 08/07/01

DOCKET NO.  97-20 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a disability rating in excess of 50 percent 
for anxiety reaction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from March 1956 to May 1958.  
This matter comes to the Board of Veterans' Appeals (Board) 
from an April 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
granted an increased rating from 10 percent to 30 percent for 
anxiety reaction from May 15, 1995.  In a January 1997 rating 
decision the RO granted service connection for muscle 
contraction headaches as a manifestation of the service-
connected anxiety reaction, and continued the 30 percent 
rating then in effect.  The veteran perfected an appeal of 
the 30 percent rating.

The veteran's appeal was previously before the Board in March 
1998, at which time the Board remanded the case to the RO for 
additional development and re-adjudication.  In a July 2000 
rating decision the RO established a separate grant of 
service connection for migraine headaches with a tension 
component and assigned a separate 50 percent rating for the 
disorder, effective the date of the veteran's claim for an 
increased rating in May 1995.  In a February 2001 rating 
decision the RO increased the rating for anxiety reaction 
from 30 to 50 percent, and awarded a total disability rating 
based on individual unemployability pursuant to 38 C.F.R. 
§ 4.16 (2000), both of which were effective in August 2000.  
The veteran has not, however, withdrawn his appeal of the 
rating assigned for anxiety reaction, and is presumed to be 
seeking the maximum schedular rating of 100 percent.  
Fenderson v. West, 12 Vet. App. 119 (1999).  The Board finds, 
therefore, that the issue of entitlement to an increased 
rating for anxiety reaction remains in contention.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, obtained all relevant evidence 
designated by the veteran, and provided him VA psychiatric 
examinations in order to assist him in substantiating his 
claim.

2.  The service-connected psychiatric disorder is manifested 
by severe anxiety, mild to moderate depression, anhedonia, 
insomnia, lethargy, lack of motivation, anger, and 
irritability, productive of severe, but not greater, 
impairment of the ability to establish and maintain effective 
relationships with people.  




CONCLUSION OF LAW

The criteria for a 70 percent disability rating for anxiety 
reaction are met.  38 U.S.C.A. §§ 1155, 5107 (West 1991), as 
amended by The Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. § 4.132, 
Diagnostic Code 9400 (1995), 38 C.F.R. §§ 4.1, 4.3, 4.14, 
4.126, 4.130, Diagnostic Code 9400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The RO granted service connection for anxiety reaction in 
August 1958 and assigned a zero percent rating for the 
disorder, based on the results of a July 1958 VA 
neuropsychiatric examination showing that the veteran was 
tense, restless, and excitable during and since his 
separation from service.  The zero percent rating remained in 
effect until December 1993.

During a September 1993 VA psychiatric examination the 
veteran denied having received any psychiatric treatment or 
medication since his separation from service.  He reported 
being "uptight a lot," and that he experienced rage to the 
point he felt as it he were "exploding inside."  He expressed 
frustration over no longer being the breadwinner in his 
family and being unable to keep his emotions under control.  
He dealt with the frustration by isolating himself from 
others.  He was nervous most of the time and felt that 
everything was going wrong in his life.  He complained of 
feeling depressed about once a week with occasional suicidal 
ideation.  He had a number of physical problems, including 
chronic headaches that were only relieved with lengthy 
showers.

He had been married for 31 years and described his 
relationship with his spouse as good.  He generally spent his 
time in solitary activities, including fishing, walking, and 
watching television.  He had one neighbor whom he saw 
occasionally, but his social contacts were limited due to 
finances and because he did not think he had much in common 
with other people.

On mental status examination the veteran was noted to be 
casually groomed and somewhat dysphoric and anxious.  His 
predominant moods were of anxiety and depression and his 
affect was appropriate to content.  His thought processes and 
associations were logical and tight.  There was no impairment 
of memory, and he was oriented.  No delusions or 
hallucinations were noted.  His insight was somewhat limited, 
and his judgment was adequate.  He denied any current 
suicidal intent.  Based on the results of the September 1993 
examination, in a December 1993 rating decision the RO 
increased the rating for anxiety reaction from zero to 
10 percent.

VA treatment records indicate that the veteran initially 
sought psychiatric treatment in May 1995.  He then reported 
experiencing anhedonia and a low mood since the death of his 
wife one year previously.  He also complained of insomnia and 
a 25-pound weight loss.  He lived with his daughter and 
grandson and the only activities in which he participated 
involved caring for his grandson.  He also had an adult son 
from whom he was estranged.  On mental status examination he 
was described as clean and neat.  His speech was coherent and 
goal directed, and he was oriented.  His memory was good.  
There was no indication of suicidal or homicidal ideation, 
hallucinations, or delusions.  His affect was blunted and his 
mood low, and his insight and judgment were good.  His 
treating psychiatrist assessed his complaints as major 
depression and provided a global assessment of functioning 
(GAF) score of 85.

The veteran continued to receive regular treatment for his 
psychiatric symptoms through January 2001, including varying 
medications and weekly or bi-weekly psychotherapy.  His 
symptoms included depression, mood swings, anhedonia, 
insomnia, lethargy, lack of motivation, anger, irritability, 
and chronic headaches.  He reported that he continued to seek 
employment through July 1995, but that he had very limited 
activities and generally stayed at home and did nothing.  A 
November 1995 treatment note indicates that he associated 
only with his daughter and young grandson.

The veteran underwent a private medical examination in July 
1995 in conjunction with his claim for Social Security 
disability benefits.  At that time he reported that he was 
unable to work due to stomach problems, breathing problems, 
depression, and anxiety.  He denied feeling suicidal, but 
also indicated that he did not care whether he continued to 
live.  He thought that he should "get on a freight train and 
disappear," which prevented him from caring whether or not he 
worked.  He was also very anxious and worried about many 
things.  He had applied for work at several places over the 
previous three years but was unable to find employment, which 
he attributed to depression and his age.  The examiner found 
that the depression and anxiety resulted in some functional 
impairment, but that his physical problems would not have 
significant impact on his ability to work.

The RO provided the veteran a VA psychiatric examination in 
November 1995, which was conducted by the psychiatrist from 
whom he had received treatment since May 1995.  In 
conjunction with the examination the veteran reported having 
experienced anxiety and headaches since his separation from 
service, which had evolved into depression within the 
previous three or four years.  He stated that his anxiety was 
more intense, and that his headaches had gotten worse.  He 
had been given multiple anti-depressant and anxiety 
medications, which had not alleviated his low mood.  The 
examiner stated that the veteran had never been suicidal, but 
did experience anhedonia.  The veteran denied any homicidal 
thoughts, hallucinations, and delusions.  His appetite was 
poor, in that he did not care to eat.  He also experienced 
initial, middle, and terminal insomnia.  He had last worked 
four years previously because he was not able to find work.  
He was at that time a widower, after having been married for 
31 years, and had two adult children.

On mental status examination, the examiner noted the veteran 
to be appropriately dressed and groomed.  The veteran's 
speech was coherent, oriented, and spontaneous and he showed 
no suicidal or homicidal ideation, hallucinations, or 
delusions.  He was oriented and his memory, concentration, 
and insight were good.  His mood was depressed.  He lived 
with his daughter and grandson and maintained their 
residence.  He did not interact with his family or friends, 
other than playing with his grandson, and occasionally he 
went to church.  He did not have any hobbies and had 
predominant anhedonia.  The examiner provided a diagnosis of 
a generalized anxiety disorder that started with dysthymia 
and developed into major depression.  She did not otherwise 
assess the severity of his psychiatric symptoms.

VA treatment records indicate that in December 1995 the 
veteran reported being so angry that he had to fight to 
maintain control of his anger.  The anger was followed by 
episodes of depression and loneliness.  He also worried a 
great deal about everything.  In January 1996 he asked a 
couple of women out for coffee, but did not get a response.  
He continued to be afraid to ask women out, although he was 
lonely and wanted female companionship.  His therapist 
indicated that he used his grandson as an excuse to remain 
isolated from other people.  The veteran recognized, however, 
that he needed the company of adults in his own age group.

As previously stated, in the April 1996 rating decision the 
RO increased the disability rating for anxiety reaction from 
10 to 30 percent effective in May 1995.  

A June 1996 treatment record indicates that the veteran 
reported having considerable difficulty making it through the 
day due to depression, worry, and anger, and he asked for an 
increase in medication.  In October 1996 he began working as 
a volunteer in his grandson's classroom, but continued to be 
depressed.  He still was not able to meet people in his own 
age group.  He dated a woman in December 1996.

The veteran underwent an additional psychiatric examination 
in December 1996, at which time he continued to live with his 
daughter and grandson.  He reported having last worked five 
years previously and that he was receiving Social Security 
disability benefits due to a myocardial infarction.  He also 
reported that he awoke often at night, in spite of taking 
medication, and that he had experienced some weight gain.  
His energy, interest, and motivation levels were low.  He was 
irritable and withdrawn and had fleeting suicidal ideation, 
without planning.  His depression had increased since his 
wife's death.

The veteran's daily activities consisted of arising at 6:00 
in the morning, doing laundry and straightening the house, 
bringing his grandson home from school and preparing his 
lunch, and preparing dinner.  He tried to get out of the 
house by going to the mall and grocery store, in order to be 
around people, and watched television.  On mental status 
examination he had a one to two day beard stubble and was 
casually attired.  The examiner described his mood as 
moderately depressed and somewhat anxious.  Associations were 
described as tight and he denied any hallucinations or 
delusions.  He was oriented in all spheres, his memory was 
intact, his judgment and insight were fair, and he was not 
then suicidal or homicidal.  The examiner provided diagnoses 
of a generalized anxiety disorder, a major depressive 
disorder, and a dysthymic disorder.  The examiner also 
characterized the veteran's then-current functioning as a GAF 
score of 65, with the highest GAF score in the previous year 
of 75.

The veteran's VA therapist conducted an evaluation in 
December 1996, at the request of a neurologist, due to his 
persistent headaches due to stress.  At that time the 
therapist stated that the veteran continued to live with his 
daughter and grandson.  Since he initiated therapy in May 
1995 he had demonstrated a fairly high level of anxiety and 
great difficulty dealing with the death of his wife.  He 
experienced anhedonia, which had responded to therapy.  His 
anxiety, which he had experienced since childhood, had 
remained high.  He continued to lack contacts with a peer 
group.

In his April 1997 notice of disagreement and June 1997 
substantive appeal the veteran contended that an increased 
rating was warranted due to the severity and frequency of his 
headaches.

During a November 1999 VA neurology examination he reported 
having anxiety attacks whenever he became emotionally upset.  
The examiner found during a December 1999 VA psychiatric 
examination that the veteran's depression and anxiety had 
increased since his wife's death.  He worried about the 
smallest things, including being concerned about his family 
members when they were out of sight and he "got into a tizzy" 
if his daughter was late in returning home.  He had then been 
unemployed for six years.  He stated that he had tried to 
find work, but that no one would hire him due to his age and 
physical limitations.

On mental status examination he was casually dressed, 
pleasant, and cooperative.  His thoughts were clear and 
logical without any looseness of associations or flights of 
ideas.  There was no evidence of hallucinations, delusions, 
or suicidal ideation.  His affect was restricted and his mood 
was anxious, with variable energy, motivation, and sleep.  
The psychiatrist found that his demeanor was consistent with 
that of anxiety, in that his face was red, he demonstrated 
pressured speech, and he tended to stutter.  He also had 
difficulty with word-finding due to anxiety.  He was oriented 
in all spheres and his memory was intact.  As a result of the 
examination and review of his medical records the examiner 
assessed the severity of his anxiety by assigning a GAF score 
of 55.  He also assigned a GAF score related to depression of 
65.

VA treatment records indicate that in March 2000 the veteran 
reported being involved in an ongoing relationship with a 
woman.  In April 2000 he stated that he had been depressed 
and mildly moody during the previous week.  He had an 
emergency appointment with his therapist in May 2000, at 
which time she described him as visibly distraught, panicky, 
shaky, very depressed, and very, very anxious.  He stated 
that he felt like crying.  He was so anxious he was unable to 
maintain his train of thought.  The increase in symptoms had 
occurred five days previously, for an unknown reason.  The 
therapist found that he was visibly improved by the end of 
the therapy session.  In the next session she described him 
as less anxious, mildly depressed and angry, and somewhat 
irritable, with a full range of affect.

Beginning in July 2000 the therapist described the veteran's 
affect as constricted, and his mood as anxious and somewhat 
depressed.  She also consistently found that he was very 
anxious and nervous.  In October 2000 she characterized his 
depression as moderate.

During a December 2000 medical evaluation the veteran 
reported having episodes of extreme anxiety, for which he was 
receiving psychiatric treatment.  His treating physician 
found that anxiety was his predominant problem, and described 
the anxiety as quite severe.  His treating psychiatrist found 
in January 2001 that he continued to be despondent, anxious, 
phobic about being in public, and hypomanic at times.  Later 
in January 2001 he reported a decrease in social anxiety due 
to a change in medication, and was able to dance for the 
first time in nine years.

The RO provided the veteran an additional VA psychiatric 
examination in November 2000, during which he reported that 
he continued to live with his daughter and grandson.  He had 
not worked since approximately 1991.  He stated that he was 
irritable, but did everything possible to keep from becoming 
angry.  He got along well with his daughter and grandson.  He 
slept poorly, averaging four to five hours of sleep per 
night.  His daily activities included keeping house for his 
daughter and grandson and reading when he did not have a 
headache.  He worked as a school volunteer assisting students 
in learning to read and volunteered at his church's soup 
kitchen a couple of hours a week.  He went to church 
regularly, but had no other interests or activities.  He was 
unable to perform physical activities due to chest pain 
resulting from coronary artery disease.  He also stated that 
he was unable to work when he had a headache, which occurred 
daily, due to the severity of the headaches.  He did not like 
being alone and checked the doors and windows several times 
at night to make sure they were locked.  He denied 
experiencing any hallucinations or suicidal ideation and did 
not demonstrate any delusions.

On mental status examination the examiner noted that the 
veteran appeared to be in pain due to a headache while the 
evaluation was being performed, and held his head in his 
hands and shielded his eyes from the light.  He reported that 
he was always worried about everything, and that he was tense 
and "keyed up" all the time.  He tired easily and was 
irritable much of the time, but denied becoming angry.  His 
memory was good and he was well oriented.  His judgment was 
intact and his insight fair.  His affect reflected ongoing 
depression, which appeared to have been present for many 
years.

The examiner provided diagnoses of generalized anxiety 
disorder with panic attacks; pain disorder associated with 
both psychological factors and a general medical condition, 
chronic; dysthymic disorder; and stress-related physiological 
response producing migraine headaches, tension headaches, and 
asthma.  The psychosocial factors affecting his functioning 
included persistent grieving for his deceased wife, which had 
evolved into a depressive syndrome; being overly dependent on 
his daughter; having no close friends or involvement with any 
social organizations or clubs; difficulty adjusting to life-
cycle change due to premature retirement; being unemployed 
and unemployable due to the present state of his health; and 
poverty.  The examiner provided a GAF score of 35, which he 
described as major impairment in employment, family 
relations, and pain syndrome producing impairment in thinking 
and mood.  

The examiner also stated that, in his opinion, the veteran 
was totally unemployable due to his anxiety disorder and the 
daily migraine and tension headaches.  He found that the 
veteran was unable to work or think clearly when experiencing 
a headache.  He also found that the veteran could not be 
employed in any situation involving "loose supervision" or 
physical exertion, and could not conceive of any job the 
veteran could perform in his current mental and emotional 
state.  That opinion was based on review of the claims file 
and the veteran's medical records.

Duty to Assist

The statute pertaining to VA's duty to assist the veteran in 
developing the evidence in support of his claim was recently 
revised.  In accordance with the revised statute, VA has a 
duty to notify the veteran of the evidence needed to 
substantiate his claim.  VA also has a duty to assist the 
veteran in obtaining such evidence, including obtaining 
private records, if a reasonable possibility exists that such 
assistance would aid in substantiating the claim.  

In the case of a claim for compensation benefits, the duty to 
assist also includes obtaining the veteran's service medical 
records and other records pertaining to service; records of 
relevant treatment at VA facilities, or provided at the 
expense of VA; and any other relevant records held by any 
Federal department or agency identified by the veteran.  If 
VA is unable to obtain records identified by the veteran, VA 
must notify him of the identity of the records that were not 
obtained, explain the efforts to obtain the records, and 
describe any further action to be taken to obtain the 
records.  Also in the case of a claim for disability 
compensation, the duty to assist includes providing a medical 
examination or obtaining a medical opinion if such an 
examination or opinion is necessary to make a decision on the 
claim.  The Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5103 and 5103A).

The RO informed the veteran of the evidence needed to support 
his claim in April 1998 and November 2000.  The RO provided 
the veteran statements of the case and supplemental 
statements of the case in May 1997, July 2000, and March 
2001.  Those documents informed the veteran of the regulatory 
requirements for entitlement to the claimed benefits, and the 
rationale for not granting higher benefits.  The veteran's 
representative has reviewed the claims file on multiple 
occasions, and did not indicate that the veteran had any 
additional evidence to submit.  The RO notified the veteran 
that his case was being sent to the Board, and informed him 
that any additional evidence that he had should be submitted 
to the Board.  In the March 1998 remand the Board also 
informed the veteran of the evidence needed to substantiate 
his claim.  The Board finds, therefore, that VA has fulfilled 
its obligation to inform the veteran of the evidence needed 
to substantiate his claim.

The RO has obtained the veteran's service medical records and 
the VA treatment records designated by the veteran.  The RO 
also provided him VA psychiatric examinations in November 
1995, December 1996, December 1999, and November 2000, and 
obtained the documents and medical records pertaining to his 
claim for Social Security disability benefits.  The veteran 
has not indicated the existence of any other evidence that is 
relevant to his claim.  The Board concludes that all relevant 
data has been obtained for determining the merits of the 
veteran's claim and that VA has fulfilled its obligation to 
assist him in the development of the relevant evidence.

Laws and Regulations

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

When evaluating a mental disorder, consideration should be 
given to the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating shall be based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  When evaluating 
the level of disability from a mental disorder the extent of 
social impairment should be considered, but the rating cannot 
be based solely on social impairment.  38 C.F.R. § 4.126.

Subsequent to the veteran's claim for an increased rating, 
the regulations pertaining to the evaluation of psychiatric 
disorders were revised effective November 7, 1996.  Schedule 
for Rating Disabilities; Mental Disorders, 61 Fed. Reg. 
52,695 (1996) (codified at 38 C.F.R. §§ 4.125-4.130).  
Because his claim was initiated prior to the change in the 
regulations, he is entitled to the application of the version 
more favorable to him.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

VA's General Counsel has held that where a law or regulation 
changes during the pendency of an appeal, the Board should 
first determine which version of the law or regulation is 
more favorable to the veteran.  In making that determination 
it may be necessary for the Board to apply both the old and 
the new versions of the regulation.  If application of the 
revised regulation results in a higher rating, the effective 
date for the higher disability rating can be no earlier than 
the effective date of the change in the regulation.  
38 U.S.C.A. § 5110(g).  Prior to the effective date of the 
change in the regulation, the Board can apply only the 
original version of the regulation.  VAOPGCPREC 3-2000.

In the May 1997 statement of the case the RO provided the 
veteran the original and revised regulations pertaining to 
mental disorders and considered both versions of the 
regulations in denying entitlement to a disability rating in 
excess of 50 percent.  The veteran was provided the 
opportunity to present evidence and arguments in response.  
The Board finds, therefore, that it may proceed with a 
decision on the merits of the veteran's claim, with 
consideration of the original and revised regulations, 
without prejudice to the veteran.  Bernard v Brown, 4 Vet. 
App. 384 (1993).

According to the rating criteria in effect prior to November 
1996, Diagnostic Code 9400 a 100 percent rating is warranted 
if the attitudes of all contacts except the most intimate 
were so adversely affected as to result in virtual isolation 
in the community; there were totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities, such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or there 
was demonstrable inability to obtain or retain employment.  A 
70 percent rating applied if the ability to establish and 
maintain effective or favorable relationships with people was 
severely impaired, and the psychoneurotic symptoms were of 
such severity and persistence that there was severe 
impairment in the ability to obtain or retain employment.  A 
50 percent rating applied if the ability to establish and 
maintain effective or favorable relationships with people was 
considerably impaired, and the psychoneurotic symptoms were 
of such severity and persistence that there was considerable 
impairment in the ability to obtain or retain employment.  
38 C.F.R. § 4.132.

Effective November 7, 1996, the General Rating Formula for 
Mental Disorders specifies that a 100 percent disability 
rating applies if there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9400.

A 70 percent disability rating is provided if the mental 
disorder is manifested by occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9400.

A 50 percent disability rating applies if the mental disorder 
is manifested by occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9400.

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  Once the evidence is assembled, the 
Board is responsible for determining whether the 
preponderance of the evidence is against the claim.  If so, 
the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  
38 U.S.C.A. § 5107, as amended by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096 (2000); see Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990); 38 C.F.R. § 4.3.

Analysis

The Board has reviewed the evidence of record and finds that 
the criteria for a 70 percent disability rating for anxiety 
reaction have been met, based on the 1995 version of the 
Rating Schedule.  The symptoms of the service-connected 
psychiatric disorder include anxiety, depression, anhedonia, 
insomnia, lethargy, lack of motivation, anger, irritability, 
and chronic headaches.  The VA treatment records indicate 
that the veteran's therapist consistently found that his 
anxiety level was very high, and that his depression ranged 
from mild to moderate.  In December 2000 his treating 
physician described the anxiety as quite severe.  The 
evidence also shows that he has very limited contacts outside 
the home, no close friends, and no hobbies.

As noted above, under the rating criteria in effect prior to 
November 1996, a 70 percent rating is applicable if the 
ability to establish and maintain effective or favorable 
relationships with people is severely impaired, and the 
symptoms are of such severity and persistence to result in 
severe impairment in the ability to obtain or retain 
employment.  Because the manifestations of the veteran's 
anxiety reaction have been characterized as very high or 
severe, and due to his very limited interpersonal 
relationships and lack of employment for several years, the 
Board finds that the criteria for a 70 percent rating are 
met.  Because the application of the pre-November 1996 
version of the rating criteria allows for a higher rating, 
the Board finds that those criteria are more favorable to the 
veteran.  VAOPGCPREC 3-2000.

The Board notes that the VA examiner in December 1996 
provided a GAF score of 65 and the examiner in May 2000 
assessed the severity of the anxiety by assigning a GAF score 
of 55, which are indicative of no more than moderate 
impairment of social and occupational functioning.  Carpenter 
v. Brown, 8 Vet. App. 240 (1995).  In evaluating the severity 
of the service-connected disability, however, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  The evidence indicating 
that the veteran's symptoms may have been of less severity 
prior to December 2000 goes to the effective date of the 
increased rating, not the applicability of the higher rating.  
It is the RO's responsibility to set the effective date of 
the 70 percent rating.  

Under the rating criteria in effect prior to November 1996, a 
100 percent schedular rating is warranted if the evidence 
shows that, due to the service-connected psychiatric 
disorder, the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community; or there are totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities, such 
as fantasy, confusion, panic, and explosions of aggressive 
energy resulting in profound retreat from mature behavior; or 
the veteran is demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9400.  
Although in this case the veteran has limited contacts in the 
community, he attends church on a regular basis, performs 
volunteer activities in the church's soup kitchen and his 
grandson's school, goes grocery shopping and to the malls in 
order to be with people, and has social contacts with women.  
Thus, while his social contacts may be limited, they are not 
equivalent to virtual isolation in the community.  
Additionally, the medical evidence does not indicate that he 
has demonstrated any disturbed thought or behavioral 
processes or that his behavior is generally indicative of a 
profound retreat from mature behavior.  In fact, the 
examiners have described his thought processes as logical, 
coherent, and goal directed, and although he was visibly 
distraught, panicky, shaky, very depressed, and very anxious 
when seen in May 2000, that level of severity had been 
present for only five days, and the therapist found that his 
behavior was improved in the next weekly session.  

The veteran has been unemployed for many years, which the 
examiner in November 2000 attributed to the manifestations of 
his psychiatric disorder, including the migraine and tension 
headaches.  The Board notes that the RO has established a 
separate 50 percent rating for the headache disorder.  The 
50 percent rating is the maximum schedular rating available 
for a headache disorder.  38 C.F.R. § 4.124a, Diagnostic Code 
8100.  Because the headache disorder has been separately 
rated, any impairment of social and occupational functioning 
due to the headache disorder cannot be considered in 
determining the appropriate rating for the psychiatric 
disability.  Brady v. Brown, 4 Vet. App. 203, 206 (1993); 
38 C.F.R. § 4.14.  The RO also found that the veteran was 
unable to secure or follow a substantially gainful occupation 
due to the combination of his service-connected disabilities, 
and assigned a total rating based on individual 
unemployability.  

Although the veteran has been found to be totally disabled 
due to the combination of his service-connected disabilities, 
the evidence does not show that the psychiatric 
manifestations, in the absence of the headaches, would 
preclude him from engaging in substantially gainful 
employment.  The examiner in November 2000 stated that he 
"could conceive of no type of job that this man could perform 
in his present mental and emotional state," but his rationale 
for that opinion was based primarily on the functional 
limitations due to the headaches, not the non-physical 
psychiatric symptoms.  The Board finds, therefore, that the 
veteran has not demonstrated the inability to obtain or 
retain employment due solely to the non-physical 
manifestations of the psychiatric disorder, and that the pre-
November 1996 criteria for a disability rating in excess of 
70 percent for anxiety reaction are not met.

According to the rating criteria that became effective in 
November 1996, a 100 percent disability rating applies if 
there is total occupational and social impairment due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform the 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory 
loss for names of close relatives, own occupation, or own 
name.  38 C.F.R. § 4.130, Diagnostic Code 9400.  The evidence 
shows that the veteran's thought processes are logical, 
coherent, and goal directed.  Although he has demonstrated 
pressured speech and word-finding difficulty, he has been 
able to talk freely with his therapist and the examiners, and 
his ability to communicate is not shown to be grossly 
impaired.  He has not alluded to any delusions or 
hallucinations, demonstrated inappropriate behavior, reported 
any suicidal or homicidal intent, or been unable to perform 
the activities of daily living.  Generally, he has been 
appropriately groomed and dressed, and has been capable of 
maintaining a home for himself, his daughter, and his 
grandson.  He has never been shown to be disoriented or to 
have any memory loss.  The Board has determined, therefore, 
that a rating in excess of 70 percent is not warranted based 
on the revised criteria.  Shoemaker v. Derwinski, 3 Vet. App. 
248, 253 (1992) (in granting an increased rating, the Board 
must explain why a higher rating is not warranted).


ORDER

A 70 percent disability rating for anxiety reaction is 
granted, subject to the laws and regulations pertaining to 
the payment of monetary benefits.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 

